TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 24, 2022



                                       NO. 03-21-00581-CV


               Property Design Group, LLC, and Robert T. Jones, Appellants

                                                  v.

                                   Patricia Peterson, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the trial court on November 8, 2021. Having

reviewed the record, the Court holds that Property Design Group, LLC, and Robert T. Jones have

not prosecuted their appeal and did not comply with a notice from the Clerk of this Court.

Therefore, the Court dismisses the appeal for want of prosecution. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.